DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 1, 2021, Applicant amended claims 1, 13, and 20.
In the non-final rejection of August 4, 2021, Examiner objected to claim 13. Applicant amended claim 13. Objection is withdrawn.
Currently, claims 1-20 are under examination.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
	In regards to claim 13, line 9, “entirely” should be changed to “entirety”.
	In regards to claim 20, line 13, “entirely” should be changed to “entirety”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, line 10 recites: an entirety of the valve being disposed within the cannula “and the elongate body”; however, such is new matter not described in the Specification. Figures 2-3 show an entirety of the valve [45] being disposed within the cannula [42]; however, due to the dotted line illustration of the valve [45], it cannot be determined from Figures 2-3 whether the entirety of the valve is also disposed within “the elongate body” [28]. The Specification (paragraph [0045]) only describes the valve [45] being included in the cannula [42], and not “the elongate body” [28]. Claims 2-12, 18, and 19 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 13, lines 9-10 recites: an entirely of the valve being disposed within the cannula “and the elongate body”; however, such is new matter not described in the Specification. Figures 2-3 show an entirety of the valve [45] being disposed within the cannula [42]; however, due to the dotted line illustration of the valve [45], it cannot be determined from Figures 2-3 whether the entirety of the valve is also disposed within “the elongate body” [28]. The Specification (paragraph [0045]) only describes the valve [45] being included in the cannula 
	In regards to claim 20, lines 13-14 recites: an entirely of the valve being disposed within the cannula “and the elongate body”; however, such is new matter not described in the Specification. Figures 2-3 show an entirety of the valve [45] being disposed within the cannula [42]; however, due to the dotted line illustration of the valve [45], it cannot be determined from Figures 2-3 whether the entirety of the valve is also disposed within “the elongate body” [28]. The Specification (paragraph [0045]) only describes the valve [45] being included in the cannula [42], and not “the elongate body” [28].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 10 recites: “an entirety of the valve being disposed within the cannula and the elongate body”. It is unclear how an entirety of the valve would be disposed within both the cannula and the elongate body. For example, if the entirety of the valve is already disposed within the cannula, it is unclear how the entirety of the valve would also be disposed 
	In regards to claim 13, lines 9-10 recites: “an entirely of the valve being disposed within the cannula and the elongate body”. It is unclear how an entirety of the valve would be disposed within both the cannula and the elongate body. For example, if the entirety of the valve is already disposed within the cannula, it is unclear how the entirety of the valve would also be disposed within the elongate body. Claims 14-17 are rejected by virtue of being dependent upon claim 13.
	In regards to claim 20, lines 13-14 recites: “an entirely of the valve being disposed within the cannula and the elongate body”. It is unclear how an entirety of the valve would be disposed within both the cannula and the elongate body. For example, if the entirety of the valve is already disposed within the cannula, it is unclear how the entirety of the valve would also be disposed within the elongate body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al (US 2014/0309675), and further in view of Fischell et al (US 5,413,561).
	In regards to claim 1, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body (catheter [38]) having a proximal portion, a distal portion, and defining a lumen (one or more filling tubes [76]) therethrough
an expandable element (radially-expandable element [74]) being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end
a cannula (sheath [12]) surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is understood that the elongate body [38], having the expandable element [74] coupled thereto, of the medical device [34], of Maisano et al, is able to be slightly withdrawn from the Figure 5A state with respect to the cannula [12], in which the second end of the expandable element is capable of meeting with the cannula such that there is no separation between the cannula and the expandable element (i.e. substantially co-terminus)), the cannula defining a proximal end and a distal end 
an outer diameter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (Figures 5B-5D)
Maisano et al does not teach the proximal end of the cannula having a valve configured to control a flow of fluid in the cannula, an entirety of the valve being disposed within the cannula and the elongate body. Fischell et al teaches a medical device (Figures 1-5, system [10]) comprising a proximal end (Luer fitting [26]) of a cannula (main body [20]) having a valve 
	In regards to claim 2, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the expandable element is a balloon (balloon [80]).
	In regards to claim 4, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the cannula is coaxial with the elongate body (Figures 5A-5D).  
	In regards to claim 7, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the distal end of the cannula is substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is understood that the elongate body [38], having the expandable element [74] coupled thereto, of the medical device [34], of Maisano et al, is able to be slightly withdrawn from the Figure 5A state with respect to the cannula [12], in which the second end of the expandable element is capable of meeting with the distal end of the cannula such that there is no separation between the cannula and the expandable element (i.e. substantially co-terminus)).
	In regards to claim 9, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 10, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the expandable element are less than 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the modified device of Maisano et al and Fischell et al, to be less than 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 11, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the cannula and the elongate body are coupled together (Figure 5A).
	In regards to claim 12, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the elongate body further includes a longitudinal axis extending from the proximal portion to the distal portion, the cannula being slidable with respect to the elongate body along the longitudinal axis (Figures 5A-5D).
	In regards to claim 13, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body [38] having a proximal portion and a distal portion, the elongate body defining a lumen (catheter lumen [52]) therethrough 
at least one expandable element [74] surrounding the distal portion of the elongate body configured to expand to a first diameter (Figure 5B) and defining a first end and a second end, the first end being opposite the second end 
a cannula [12] having a proximal portion and a distal portion opposite the proximal portion of the cannula, the cannula being disposed around the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or 
the distal portion of the elongate body further including a tip (distal portion [54]) with a proximal portion, a distal portion, a longitudinal axis extending therethrough, and an aperture (at distal end of distal portion [54]) which is in fluid communication with the lumen, the tip tapering in diameter from the proximal portion of the tip to the17Attorney Docket No. 21819D-530U (C00019453.US01) distal portion of the tip along the longitudinal axis and being configured to enlarge an orifice created by a puncturing device (Figure 5A)
Maisano et al does not teach the proximal portion of the cannula having a valve configured to control a flow of fluid in the cannula, an entirely of the valve being disposed within the cannula and the elongate body. Fischell et al teaches a medical device (Figures 1-5, system [10]) comprising a proximal end [26] of a cannula [20] having a valve [37] configured to control a flow of fluid (blood) in the cannula, an entirely of the valve being disposed within the cannula and an elongate body [40] (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the cannula, of the device of Maisano et al, to have a valve, as taught by Fischell et al, as 
	In regards to claim 14, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the at least one expandable element is at least one balloon [80].
	In regards to claim 16, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the first diameter and the second diameter are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first diameter and the second diameter, of the modified device of Maisano et al and Fischell et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed first diameter and the claimed second diameter. Further, Applicant places no criticality on the range claimed for the first diameter and the second diameter.
	In regards to claim 17, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the at least one expandable element further includes a longitudinal axis extending from the first end to the second end (Figure 5A); however, Maisano et al is silent about whether a length of the at least one expandable element along the longitudinal axis of the at least one expandable element is between 1 cm and 6 cm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed length of the at least one expandable element. Further, Applicant places no criticality on the range claimed for the length of the at least one expandable element.
	In regards to claim 19, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the lumen has a diameter of between .010 inches and .060 inches. Fischell et al teaches wherein a lumen (lumen [49]) has a diameter of 0.040 inches (column 3, lines 36-37). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen, of the modified device of Maisano et al and Fischell et al, to have a diameter of 0.040 inches, as taught by Fischell et al, which is in the claimed diameter range of between .010 inches and .060 inches, as such a design will permit a guide wire to be advanced or pulled back without significant blood leakage (column 3, lines 36-39).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al and Fischell et al, as applied to claims 2 and 14 above, and further in view of Kick et al (US 2006/0135962).
	In regards to claim 3, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein a compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon, of the modified device of Maisano et al and Fischell et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of several materials, further including silicone elastomer, latex rubber, or the like, providing the compliant characteristic of the balloon, such as a Foley balloon (paragraph [0078]).
	In regards to claim 15, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the at least one balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the at least one balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein at least one compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one balloon, of the modified device of Maisano et al and Fischell et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of .

Claims 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al and Fischell et al, as applied to claims 1 and 11 above, and further in view of Wilson et al (US 2010/0022948).
	In regards to claim 5, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches a tip [54] with an aperture (at distal end of distal portion [54]), the tip being disposed on the distal portion of the elongate body; however, Maisano et al does not teach the aperture in fluid communication with the lumen, as Maisano et al teaches the aperture in fluid communication with a second lumen [52]. Wilson et al teaches a medical device (Figures 14A-14C) comprising an expandable element (expandable device [114]) in fluid communication with a lumen (lumen [97]), and a tip (tip [98a]) with an aperture (at distal end of tip [98a]) in fluid communication with the lumen (Figure 14C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture, of the modified device of Maisano et al and Fischell et al, to be in fluid communication with the lumen, such that there is a single lumen in fluid communication with both the expandable element and the aperture, as taught by Wilson et al, as such will allow for a delivery guide wire to be received in the lumen when the expandable element is expanded by an expanding medium (paragraph [0065]) which will allow for simplification in that only a single lumen is needed for both receiving the delivery guide wire and the expanding medium for expanding the expandable element..

	In regards to claim 8, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body (shaft [96]) is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the modified device of Maisano et al and Fischell et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate body allowing for the elongate body to have different stiffness or hardness to produce a desired overall curvature (paragraph [0056]).
	In regards to claim 18, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body [96] is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the modified device of Maisano et al and Fischell et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, and further in view of Fischell et al, Wilson et al, and Khairkhahan et al (US 2002/0169377).
	In regards to claim 20, Maisano et al teaches a method for delivering a cannula [12], comprising:
positioning a medical device [34] proximate a fossa ovalis (fossa ovalis [18]) of a patient's heart (Figure 5B), the medical device including: 
an elongate body [38] having a proximal portion, a distal portion, and defining a lumen [76] therethrough 
an expandable element [74] being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end  (Figure 5A) 
the cannula surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is understood that the elongate body [38], having the expandable element [74] coupled thereto, of the medical device [34], 
the distal portion of the elongate body further including a tip [54]
advancing a puncturing device (puncturing element [32]) through the elongate body of the medical device (paragraph [0438]: Puncturing element 32 is then slid from the distal portion of the catheter)
puncturing the fossa ovalis with the puncturing device to create an orifice (paragraph [0438]: Puncturing element 32 is then slid… through the fossa ovalis, at the puncture site)
withdrawing the puncturing device (paragraph [0465]: Typically, following the puncturing of the fossa ovalis, puncturing element 32 is withdrawn)
inserting the tip into the orifice (paragraph [0465]: catheter 38 may be passed through the puncture) 
advancing the medical device through the orifice (paragraph [0465]: catheter 38 may be passed through the puncture)
expanding the expandable element to a first diameter, the first diameter being substantially the same diameter as the outer diameter of the cannula (Figure 5B)(paragraph [0430]: The radially-expandable element is typically radially expanded by 
Maisano et al does not teach the proximal end of the cannula having a valve configured to control a flow of fluid in the cannula, an entirely of the valve being disposed within the cannula and the elongate body. Fischell et al teaches a method for delivering a cannula [20], comprising a proximal end [26] of the cannula having a valve [37] configured to control a flow of fluid (blood) in the cannula, an entirely of the valve being disposed within the cannula and an elongate body [40] (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the cannula, of the method of Maisano et al, to have a valve, as taught by Fischell et al, as such will seal the device in a closed position so that there will not be any significant blood leakage (column 3, lines 26-36). Further, Maisano et al does not teach advancing the puncturing device through the lumen of the elongate body of the medical device, as Maisano et al teaches advancing the puncturing device through a second lumen [52] of the elongate body of the medical device. And Maisano et al does not teach withdrawing the puncturing device through the lumen, as Maisano et al teaches withdrawing the puncturing device through the second lumen [52]. Wilson et al teaches a method, comprising an expandable element [114] in fluid communication with a lumen [97], and a device (delivery guide wire [30]) in the lumen. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of the modified method of Maisano et al and Fischell et al, to be in the lumen, such that there is a single lumen in fluid communication with both the expandable element and in communication with the device, as taught by Wilson et al, as such will allow for the device to be received in the lumen when the expandable element is expanded .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783